Citation Nr: 1143377	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision, by the Louisville, Kentucky RO, which denied the Veteran's attempt to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type II.  


FINDINGS OF FACT

1.  By a November 2005 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus, including as due to exposure to herbicides.  The Veteran filed a notice of disagreement (NOD) but did not timely perfect an appeal.  

2.  The evidence received since the November 2005 rating decision is cumulative of the evidence previously of record.


CONCLUSION OF LAW

Evidence received since the November 2005 rating decision is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) has enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  When there is an application to reopen a previously denied claim, the notice must include information with regard to what is necessary to reopen the claim, as well as the evidence and information that is necessary to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2007 from the RO to the Veteran, which was issued prior to the RO decision in August 2007.  That letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The letter also explained the criteria for new and material evidence and set forth the basis of the prior final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

VA has obtained service and post-service medical records.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA need not conduct an examination with respect to the issue decided herein because the information and evidence received since the prior denial does not amount to new and material evidence.  38 C.F.R. § 3.159(c) (4) (iii); McLendon v. Nicholson, 20 Vet. App. 79(2006).  

II.  Analysis

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55(2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Under VA regulations, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).  

In this case, the Veteran served on active duty from September 1971 to September 1973; his Report of Transfer or Discharge (DD Form 214) indicates that the Veteran's military occupational specialty was as an "Anti Tank Man."  The records indicate that the Veteran participated in a jungle operations course in the Panama Canal Zone.  It indicates that he was awarded the National Defense Service Medal.  

The service treatment records covering the period of active duty, between 1971 and 1973 are negative for any complaints, findings, or diagnoses of diabetes mellitus.  On the occasion of his separation examination in 1973, the Veteran denied any history of diabetes.  

The Veteran's original claim for diabetes mellitus was received in May 2005.  It was maintained that the Veteran developed diabetes mellitus as a result of exposure to Agent Orange while on active duty.  It was argued that, while the Veteran did not serve in the Republic of Vietnam, he was exposed to Agent Orange during a period of service in the Panama Canal Zone.  

Post-service VA treatment reports, dated from January 1991 to January 1998, do not reflect any complaints or clinical findings of diabetes.  Subsequently received were VA treatment reports dated from April 1998 through November 2002.  These records show that the Veteran was diagnosed with type II diabetes mellitus in April 2001.  

Submitted in support of the claim was a copy of an article from "The Centurion," which indicated that the Dallas Morning News had reported that VA had awarded service connection for the cause of death of a veteran who was exposed to Agent Orange, not in Vietnam but in Panama.  It was noted that a former operations officer for herbicide research at the Army biological research and development laboratory at Ft. Detrick, Maryland, had testified that several hundred drums of Agent Orange were shipped to Panama for tests in the late 1960s.  

VA progress notes dated from October 2002 through August 2005 show that the Veteran received ongoing clinical evaluation and treatment for type II diabetes mellitus.  

By a rating action in November 2005, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus; this decision was  based on a finding that exposure to herbicide had not been shown in the Veteran's case.  A notice of disagreement (NOD) to that determination was received in November 2005, and a statement of the case (SOC) was issued in January 2007.  Although the Veteran submitted a substantive appeal, it was determined to have been untimely filed.  He did not appeal the April 2007 determination that his appeal had not been timely filed.  As a result, the November 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran's April 2007 appeal (VA Form 9) was accepted by the RO as a request to reopen the claim for service connection for diabetes mellitus.  Received in support of the claim were VA progress notes dated from September 2005 to August 2007, which show that the Veteran continued to receive clinical attention and treatment for type II diabetes mellitus.  

Received in October 2007 was an internet article entitled, "Agent Orange Affects Soldiers' Health," dated in November 1999.  The article reported that the United States conducted military tests with Agent Orange in Panama in the late 1960s according to a former military official and some veterans who now suffer from Agent-Orange related diseases.  It was also reported that at least 9 witnesses have confirmed that the military sprayed heavily with Agent Orange in an area of Fort Sherman known as the "drop zone" in the late 1960s and early 1970s.  It was noted that the "drop zone" is located not far from a popular beach, recreation center and sporting club on the shores of Lake Gatun in Panama.  

Also submitted was another article regarding herbicide testing in Panama.  That article indicated that the U.S. Military conducted secret tests of Agent Orange and other toxic herbicides in Panama in the 1960s' and 1970, potentially exposing civilians and soldiers to dangerous chemicals.  

Submitted in support of the claim were VA progress notes dated from October 2007 through July 2008, which show that the Veteran continued to receive clinical attention and treatment for type II diabetes mellitus,.  

Received in July 2008 was a Social Security Administration decision, dated in April 1992, which found the Veteran to be disabled due to the effects of cerebrovascular accident.  Also received were VA treatment records used in reaching that determination, dated from March 1991 to April 1992.  VA progress notes dated from August 2008 through April 2009 reflect that the Veteran continued to receive clinical attention and treatment for diabetes mellitus, type II.  

The Veteran's claim for service connection for diabetes mellitus, type II, has been considered and denied.  In November 2005, the RO denied service connection for type II diabetes mellitus, based on a finding that exposure to herbicide was not shown in service in Panama, and service in Vietnam was not shown.  An NOD to that determination was received in November 2005, and an SOC was issued in January 2007; and, while the Veteran submitted a substantive appeal, it was determined to have been untimely.  He did not appeal that determination.  

Because the Veteran did not timely perfect an appeal to the November 2005 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence added to the record since the November 2005 denial includes VA outpatient treatment reports, and several internet articles regarding testing of Agent Orange outside of Vietnam, and Agent Orange use in Panama.  This evidence is cumulative of what was known in November 2005.

It was previously known that the Veteran had type II diabetes and that a former operations officer at Ft. Detrick had testified that Agent Orange had been shipped to Panama for testing.  Information that recites such evidence is merely cumulative of what was known before.  That the Veteran continues to have the chronic disease is not new and material.  Also, the Veteran has never described how he was exposed.  He merely has contended that he was in Panama at a time when certain evidence suggests that testing of Agent Orange occurred.  Such a contention will allow for the application of a presumption of exposure to Agent Orange if service was in the Republic of Vietnam during a certain time period, see 38 C.F.R. §§ 3.307, 3.309; however, his repetition of the contention does not amount to new and material evidence when outside of Vietnam.  It is cumulative.  The RO denied the claim in 2005 because there had been no personal exposure to Agent Orange shown.  No evidence or information has since be received suggesting personal exposure.  In short, the newly received information does not tend to support the Veteran's claim in a manner not already previously demonstrated, especially when he has provided no specifics as to how he was exposed.  Consequently, the claim is not reopened.


ORDER

The application to reopen a claim of entitlement to service connection for diabetes mellitus is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


